Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/07/2022 has been entered.
Status of the claims
Claims 1, 3-22 is/are cancelled and claims 23-30 is/are added.  Currently claims 23-32 are pending in this application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 29 and 30 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 29 recites the limitation "the indicator" in line 1.  There is insufficient antecedent basis for this limitation in the claim. The claim has multiple antecedent basis issues. The claim appears to a have a typographic error “valve 28” in line 1, which it appears to be intended as “claim 28”.  For examination purpose, it is assumed to mean “claim 28”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 23, 24, 26, 31, 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kemp (4072126) in view of Taylor (5067511).
Regarding claim 23, Kemp, Fig 2,3, discloses an indicator 16,20 for a valve (lower portion of 12 at 42 and below) 14, the indicator comprising: a body (upper portion of 12 above 42) having opposing first (upper) and second (lower) body ends, the second body end being adapted to be coupled to the valve; a bore 44,18 extending through the body between the first and second body ends, the bore having a first diameter 44, a second diameter 18, , the first diameter leading to a first opening in the first body end, the second diameter leading to a second opening in the second body end, the first diameter being smaller than the second diameter; a stop (lower end of 18) disposed in the bore proximal to the second body end; a piston 16,20 having opposing first and second piston ends, the second piston end being within the bore, the piston having a groove (for O-ring in portion 16) proximal to the second piston end and a flange (upper surface of 16) between the first piston end and the groove; a first O-ring (in portion 16), the first O-ring being disposed in the groove and adapted to provide a frictional interaction between the first O-ring and an internal surface of the bore; the piston being movable between a retracted position (Fig 2) and an extended position (Fig 3), wherein the first piston end is within the body in the retracted position, and wherein the first piston end extends outwardly from the body in the extended position; and wherein the piston is adapted to move from the retracted position to the extended position when a threshold pressure (from 38)  is exceeded during an overpressure event of the valve.
Kemp fails to disclose the flange as an angled surface with a second O-ring contacting a corresponding angled portion transitioning between the first and second diameters. Taylor, Fig. 2-3, discloses an indicator comprising: a body 12,22  having opposing first (top) and second bottom body ends; a bore (through bore 32-36 in 22) extending through the body between the first top and second bottom body ends; a stop (portion of 38) disposed in the bore between the first and second body ends; a piston 42-44 movable between a retracted position (down position in Fig 3) and an extended position (dotted position in Fig 3), wherein the first top piston end is disposed proximal to the first top body end (at top of 22), and the extended position (Fig 3 dotted line position), wherein the first top 10piston end extends outwardly from the body 12,22 and wherein the piston is adapted to move from the retracted position to the extended position when a threshold pressure (col 3 line 15-25) is exceeded during an overpressure event of the valve and having a flange (top surface of 46) as an angled surface with a second O-ring 47 contacting a corresponding angled portion (valve seat) transitioning between the first and second diameters.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the relief disclosed by Kemp with flange formed as an angled surface with a second O-ring contacting a corresponding angled portion transitioning between the first and second diameters as taught by Taylor in order to prevent noisy slamming in extended position. 
As to claim 24, second (lower) piston 16,20 end is disposed adjacent the stop (lower end of 18) when the piston is in the retracted position (Fig 2).
As to claim 26, the valve is a pressure relief valve (relieving to vent 42), the piston provides a visual indication (at 53) that the pressure relief valve has been activated when the piston is disposed in the extended position (Fig 3).
As to claim 31, a cap 50 covers upper body end.
As to claim 32, the threshold pressure is based upon size of O-ring (at 18, since O-ring by definition provides a frictional fit and as such frictional resistance to movement).
Allowable Subject Matter
Claims 25 and 27-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 29-30 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s amendment has overcome the rejection of record.  However, a new ground of rejection is applied to the amended claims. Kemp in combination with Tylor is coted to show teaching of indicator with two O-rings and angled flange.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atif Chaudry at phone number 571-270-3768.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Kenneth Rinehart can be reached at 571-272-4881, or Craig Schneider can be reached at 571-272-3607, or Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ATIF H CHAUDRY/Primary Examiner, Art Unit 3753